MEMORANDUM **
Robert M. Davidson and his spouse Vanessa Komar appeal pro se the district *313court’s judgment dismissing their action in which they alleged constitutional violations and various state-law claims against their former attorney and his law firm. We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether Younger abstention applies. Baffert v. Calif. Horse Racing Bd., 332 F.3d 613, 617 (9th Cir. 2003) . We affirm.
Although appellants’ request for compensatory damages may preclude dismissal under Younger abstention, see Gilbertson v. Albright, 381 F.3d 965, 968 (9th Cir. 2004) (en banc), we may affirm dismissal on any ground supported by the record, see Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir.2004). Dismissal was appropriate because appellants’ allegations fail to state a constitutional claim against their privately-retained attorney and his law firm. See Briley v. State of Cal, 564 F.2d 849, 855 (9th Cir.1977) (‘We have repeatedly held that a privately-retained attorney does not act under color of state law for purposes of actions brought under the Civil Rights Act.”).
Appellants’ remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.